FILED
                            NOT FOR PUBLICATION                                JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AARON RAISER,                                    No. 14-55615

               Plaintiff - Appellant,            D.C. No. 5:11-cv-00465-RGK-RZ

 v.
                                                 MEMORANDUM*
CITY OF UPLAND,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Aaron Raiser appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various violations arising out of his

encounters with the Upland Police Department. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and denies Raiser’s request for oral argument, set forth in
his opening and reply briefs. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.

       Raiser fails to challenge the district court’s dismissal of his action for failure

to prosecute, and has therefore waived any such challenge. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party

in its opening brief are deemed waived.”). Because Raiser’s action was dismissed

for failure to prosecute, we do not consider his challenges to the district court’s

interlocutory orders denying his motion for relief from the order denying his

application to proceed in forma pauperis, or his motion to change the filing date of

his complaint. See Al-Torki, 78 F.3d at 1386 (if the dismissal is for failure to

prosecute, interlocutory orders are not appealable regardless of whether the failure

to prosecute was purposeful or the result of negligence or mistake).

       We reject as without merit Raiser’s contention regarding the district court’s

alleged lack of jurisdiction over his complaint following his payment of the filing

fee.

       Raiser’s motion for miscellaneous relief, filed on April 29, 2015, is denied.

       AFFIRMED.




                                            2                                      14-55615